NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1053
                                       __________

                                   JASON L. BROWN,
                                             Appellant

                                             v.

                                 LISA M. BROWN
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 3:18-mc-00676)
                      District Judge: Honorable Robert D. Mariani
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  November 1, 2019
            Before: SHWARTZ, RESTREPO and RENDELL, Circuit Judges

                           (Opinion filed: November 7, 2019)
                                      ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Jason Brown filed in the District Court a collection of state court documents under

the mistaken belief that doing so was the next step in the appeals process for his child

custody case in Schuylkill County.1 The District Court permitted Brown to proceed in

forma pauperis under 28 U.S.C. § 1915. The District Court then dismissed his action

with prejudice because it neither resembled any pleading contemplated by the Federal

Rules of Civil Procedure, nor presented “any case or controversy over which this Court

has jurisdiction or can grant relief.” ECF 3 at 2. Brown appealed; we have jurisdiction,

see 28 U.S.C. § 1291; and our review is plenary, see SEC v. Infinity Grp. Co., 212 F.3d
180, 186 & n.6 (3d Cir. 2000); Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       Dismissal of Brown’s case with prejudice was proper, for the reasons stated by the

District Court. Additionally, the District Court was not obligated to sua sponte offer

leave to amend, cf. Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d
247, 252-53 (3d Cir. 2007), and amendment would have been futile, regardless, see, e.g.,

Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992) (holding that divorce, alimony, and

child custody decrees fall under “domestic relations exception” to federal courts’ subject

matter jurisdiction); Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d
1
 Brown’s Notice of Appeal, see ECF 5 at 1, pro se opening brief, and related appeal, see
Brown v. Brown, 775 F. App’x 722 (3d Cir. 2019), all confirm as much.
                                             2
159, 166 (3d Cir. 2010) (setting forth test for application of jurisdictional bar of Rooker-

Feldman doctrine). Accordingly, the judgement of the District Court will be affirmed.




                                              3